Citation Nr: 0502924	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  02-22 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a bilateral 
foot condition.  

On December 2002 the veteran filed a substantive appeal and 
elected a hearing at a local VA office.  That hearing was 
held before a Decision Review Officer and the transcript of 
the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a bilateral foot 
condition.  He claims that he developed this condition during 
active duty as a result of wearing oversized boots and 
prolonged standing.  

The service medical records show an incident of treatment for 
a minor injury to the veteran's left foot on May 1969.  X-
rays taken of his left foot at the time of the injury 
appeared normal.  The military discharge examination of 
October 1969 is negative for any findings related to the 
veteran's feet.  While the medical evidence of record does 
not show a diagnosis or treatment for a bilateral foot 
condition during service, the veteran was diagnosed with 
asymptomatic bilateral second degree pes planus during a 
post-service VA medical examination conducted in October 
1970, approximately one year post-service.  Subsequent post-
service medical reports through 2002 contain no complaints or 
findings regarding a bilateral foot condition.  

On May of 2002 the veteran was examined by a VA clinician who 
diagnosed the veteran with a bilateral foot condition 
originating in 1968.  However, the report notes that at the 
time of the examination the clinician did not have access to 
the veteran's claims file.  Recent medical reports show that 
the veteran is currently being treated for multiple bilateral 
foot conditions. 

In light of the service medical evidence of a left foot 
injury, the post-service medical evidence of a diagnosis of 
bilateral second degree pes planus within one year of the 
veteran's separation from active duty, and the examination 
report of May 2002 that dates the veteran's bilateral foot 
condition to his time in service, albeit by history obtained 
from the veteran decades thereafter, it is the Board's 
judgment that an addendum to that examination is warranted.  
Specifically, the clinician who performed the May 2002 VA 
examination must review all of the relevant medical evidence 
in the claims file and provide an opinion addressing the 
question of whether the veteran has a disability of either 
foot that either began during service or is related to any 
incident of or finding recorded during service.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).

Accordingly, this case is REMANDED for the following action:
 
1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim of entitlement to 
service connection for a bilateral foot 
condition, of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

The veteran should further be requested 
to submit all evidence in his possession 
that pertains to his claim, specifically 
to include all service medical records in 
his possession (or copies thereof) and 
any evidence of medical care dating from 
his period of active service to the 
present that may relate his current 
bilateral foot condition to his period of 
active service.

2.  The RO should specifically ask the 
veteran whether there are any additional 
service or post-service medical records 
or other relevant evidence that has not 
been obtained by VA.  The RO should then 
secure any relevant evidence that is 
identified and associate it with the 
claims file.

3.	 Once all available medical records 
have been received, the RO should send 
the complete claims file to the clinician 
who examined the veteran in May 2002 for 
the purpose of obtaining an addendum to 
that examination report as it does not 
include an opinion addressing the 
etiology and approximate onset date of 
the veteran's bilateral foot condition.  

The clinician should indicate in the 
addendum that the claims file was 
reviewed, to include the service medical 
records, the VA examination of October 
1970 and relevant post-service medical 
records.  

Following the review of the relevant 
medical evidence in the claims file, the 
clinician is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any foot disability 
that may be present (right or left) began 
during service or is causally related to 
any incident of or finding recorded 
during active service.  Any additional 
examination or diagnostic studies that 
are indicated should be scheduled.  

The clinician is also requested to provide 
a rationale for any opinion expressed.  If 
any question is too speculative to answer, 
the examiner should so indicate.
 
4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.
 
5.  The RO should readjudicate the issue 
of entitlement to service connection for 
a bilateral foot condition with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in April 2004.
 
6.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the April 2004 
SSOC.  A reasonable period of time for a 
response should be afforded.
 
Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

